Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2016

                                      No. 04-14-00360-CV

                                     Jennifer L. ZUNIGA,
                                    Appellant/Cross-Appellee
                                               v.

         Christopher MEDINA (Cross-Appellant), Richard Medina, and Shelly Medina,
                                      Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-10872
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
       The motion for extension of time to file briefs is granted. We order the appellees’ brief of
Christopher Medina, Richard Medina, and Shelly Medina due October 21, 2016. We order
cross-appellant Christopher Medina’s reply brief due October 21, 2016.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court